Exhibit 99.2 HOLLYWOOD HOTEL HOLDINGS LLC and HOLLYWOOD HOTEL TRS LLC MARCH 31, 2015 and DECEMBER 31, 2014 INDEX TO FINANCIAL STATEMENTS Report of Independent Certified Public Accountants 1 Combined Balance Sheets for Hollywood Hotel Holdings LLC and Hollywood Hotel TRS LLC as of March 31, 2015 (unaudited) and December31, 2014 2 Combined Statements of Operations for Hollywood Hotel Holdings LLC and Hollywood Hotel TRS LLC for the Three months ended March 31, 2015 (unaudited) and the Year Ended December 31, 2014 3 Combined Statements of Changes in Members’ Equity for Hollywood Hotel Holdings LLC and Hollywood Hotel TRS LLC for the Three months ended March 31, 2015 (unaudited) and the Year Ended December 31, 2014 4 Combined Statements of Cash Flows for Hollywood Hotel Holdings LLC and Hollywood Hotel TRS LLC for the Three months ended March 31, 2015 (unaudited) and the Year Ended December 31, 2014 5 Notes to Combined Financial Statements 6 Grant Thornton LLP 2010 Corporate Ridge, Suite 400
